Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 01, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16225589 filed on April 01, 2022. Claims 1-21 were pending in the Application. Claims 1-3, 11-13, 16, 18, and 21 have been amended. No new claims have been added. No claims have been canceled. Claims 1, 11, and 16 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 11, and 16. Thus, claims 1-21 are currently pending.


Response to Arguments


















In the context of Claim Interpretation, Optional Language, for paragraphs 10-14 of the Final Rejection Office Action dated January 07, 2022, Applicant has adequately amended to overcome the Claim Interpretation, Optional Language, therefore, Examiner hereby rescinds the Claim Objections for paragraphs 10-14 of the Final Rejection Office Action dated January 07, 2022.
In the context of Claim Interpretation, Optional Language, for paragraphs 15-16 of the Final Rejection Office Action dated January 07, 2022, Applicant has NOT adequately amended to overcome the Claim Interpretation, Optional Language. Examiner does NOT hereby rescind the Claim Interpretation – Optional Language for paragraphs 15-16 of the Final Rejection Office Action dated January 07, 2022.
In the context of 35 U.S.C. § 101, Applicant submits that the Office Action again has failed to establish a prima facie case under§ 101 for any of the dependent claims and continues to rely, improperly, on examiner's personal and conclusory opinion unsupported by any factual or legal evidence or requisite underpinnings. The Office Action seems to have copied and pasted boilerplate language as the grounds of rejection for all dependent claims without any meaningful analysis of the well recited claim elements and features. No detailed analysis is provided. 
Conclusory analysis presented in the Office Action does not shift the burden to the Applicant to rebut § 101 grounds of rejection. The Applicant has carefully reviewed the entire Office Action and cannot find any detailed analysis with respect to the dependent claims. For this reason alone, the § 101 grounds of rejection, at least as applicable to the dependent claims, should be withdrawn.
Applicant continues to submit that with respect to the independent claims, it is respectfully noted that allegations made in the Office Action as to the lack of eligibility are also based on a conclusory approach and are only supported by the examiner's personal opinion - these allegations are hereby traversed. For example, the Office Action has failed to refer to any case law with similar claims or relevant factual background that support the contention that the pending claims are directed to an abstract idea. Respectfully, the cited cases refer to fact patterns that are distinct and do not apply. 
The case cites refer to a boilerplate list of cases that deal with claims that are directed to mathematical algorithms. No mathematical algorithm is presented in the pending claims. After referring to the boilerplate list of cases, the Office Action simply concludes that the pending claims do not "integrated a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it."" However, there is nothing in the pending claims to which this assertion applies.
Applicant finally submits that a wholesale approach to categorizing the present claims as abstract, because the claims involve data processing and data collection, would result in the loss of the constitutional incentive under Article I, § 8, clause 8 (i.e., "to promote the progress of science useful arts"). Furthermore, pursuant to MPEP 2106.05(e), the claimed subject matter is applied or used in a practical and meaningful way to a particular technological environment (e.g., a computing environment implementing a sophisticated risk analysis method) without monopolization of the entire field. The particularly recited processes and functionality helps improve a credit analysis technology by way of practically and successfully determining the creditworthiness of an entity or individual using metrics and technical means that have not been traditionally utilized for that purpose. For the above reasons, and because the claimed subject matter helps improve the related technological field, the pending claims are patent-eligible.
Examiner has considered these arguments and is not persuaded. Examiner notes that Claims 1-10 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the first method step “retrieving, …, a first set of information available in at least a first credit information data source … in response to a request to perform a risk analysis, …” However, as a request is not received, the “retrieving”, and subsequent limitations, do not occur. As a result, the claim lacks method steps and is by definition, abstract (MPEP § 2106.03 (I) – “A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  Accordingly, giving claim 1 its broadest reasonable interpretation (BRI), the claim recites an abstract idea. 
Hence, claims 1-10 and 21 are not patent eligible.
In the context of 35 U.S.C. § 103, Applicant submits that the cited references Faith, Belyi, and Huffman do not disclose or describe at least these emphasized features of amended Claim 1 shown above. Claim 1 now incorporates limitations from claim 21. Applicant has amended claim 1 to recite "the computer-implemented interface further configured to require the applicant to provide authentication information over a graphical user interface in response to failing to satisfy the threshold associated with the second result by the predetermined amount, the graphical user interface configured to present the applicant with options to select at least one of a first account in a first institution, a second account in a second institution, or refuse to select a third account with either the first or the second institution at the second server." That is, the amendments of claim 1 further recite features of the graphical user interface configured to present the applicant with options to select from various accounts, which is a feature the Examiner concedes that Faith, Belyi, and Huffman fail to describe. Accordingly, the cited references Faith, Belyi, and Huffman fail to teach or describe Claim 1 as amended.
Applicant further submits that Garcia does not cure the deficiencies of Faith, Belyi, and Huffman with respect to the newly added features of amended claim 1. Moreover, Garcia is silent regarding whether a threshold is not satisfied by a predetermined amount. Thus, Garcia fails to describe or suggest "requir[ing] the applicant to provide authentication information over a graphical user interface in response to failing to satisfy the threshold associated with the second result by the predetermined amount," as amended in claim 1. Applicant respectfully submits that the combination of Faith, Belyi, Huffman, and Garcia fails to render the presently claimed invention unpatentable under 35 U.S.C. § 103 because the combination fails to teach at least "requir[ing] the applicant to provide authentication information over a graphical user interface in response to failing to satisfy the threshold associated with the second result by the predetermined amount."
Additionally, the remaining cited references - Lawrence and Chandler-whether taken alone or in combination, fail to describe or suggest at least the claim 1 limitation of "requir[ing] the applicant to provide authentication information over a graphical user interface in response to failing to satisfy the threshold associated with the second result by the predetermined amount."
Applicant finally submits similarly, independent claims 11 and 16 incorporates the same limitations as claim 1. For at least the reasons noted above with respect to claim 1, claims 11 and 16 are not described or suggested by Garcia, so the rejection of 35 U.S.C. §103 of these claims should be withdrawn. The remaining claims are dependent claims that depend from independent claims 1, 11, and 16, respectively, which for the reasons discussed above are believed to be in condition for allowance.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 now stands rejected under 35 U.S.C § 102 in the analysis below, and is therefore, not patentable in view of Vergari (US 20170061534 A1) now applying to the applicable amended sections for claim 1.  
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 102. Claims 2-10 and 21, which depend on claim 1, stand rejected under 35 U.S.C. § 102.

Claim Objections







Claim 1 is objected to because of the following informalities:
“retrieving, … in response to a request to perform a risk analysis,” should read “retrieving, … in response to a request to perform a risk analysis;”
Claim 1 is objected to because of the following informalities:
“retrieve, using the one or more processors, …;” should read “retrieving, using the one or more processors, …;” Additionally, similar language is recited in claims 11 and 16.
Claim 1 is objected to because of the following informalities:
“presenting, …, and in response the threshold …;” should read “presenting, …, and in response to the threshold …;” Additionally, similar language is recited in claims 11 and 16.
Claim 11 is objected to because of the following informalities:
“at least one programmable processor, …, the configured to provide …” should read “at least one programmable processor, …, the at least one programmable processor configured to provide …”.

Claim Interpretation – Intended Use
Regarding claim 16, Examiner notes that the following limitation: “wherein the computer-implemented interface … such that the authentication information access …;” are intended uses of “the computer-implemented interface, the applicant, the authentication information, and the second set of information”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C). Additionally, similar language is recited in claim 21.

Claim Interpretation – Nonfunctional Descriptive Material
Regarding Claim 1, Examiner notes that the following limitations: “determining, … with a second result by a predetermined amount, …; … presenting, … with a second result by a predetermined amount …;” are nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I). Additionally, similar language is recited in claims 11 and 16.

Claim Interpretation – Optional Language
Claim 1 recites the limitation: “retrieving, …, a first set of information available … in response to a request to perform a risk analysis …” Therefore, “retrieving, …, a first set of information available” does not necessarily occur in the case “there is no request to perform a risk analysis.” See MPEP § 2013 (I) (C).
Claim 1 recites the limitation: “retrieve, in response to verifying the authenticated approval …, the second set of information from the second server, …” Therefore, “retrieve, … the second set of information from the second server” does not necessarily occur in the case “the authenticated approval is not verified.” See MPEP § 2013 (I) (C).
Claim 2 recites the limitation: “The method of claim 1, …, and wherein the second result is generated, in response to determining the second set of information includes additional favorable data about the applicant’s creditworthiness.” Therefore, “the second result is generated” does not necessarily occur in the case “the second set of information does not include additional favorable data about the applicant’s creditworthiness.”  See MPEP § 2013 (I) (C).
Claim 3 recites the limitation: “wherein the second result is generated … wherein the computer-implemented interface verified the authenticated approval …” Therefore, “the second result is generated …” does not necessarily occur in the case “the authenticated approval is not verified by the computer-implemented interface.” See MPEP § 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


















Claims 1-10 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the first method step “retrieving, …, a first set of information available in at least a first credit information data source … in response to a request to perform a risk analysis, …” However, as a request is not received, the “retrieving”, and subsequent limitations, do not occur. As a result, the claim lacks method steps and is by definition, abstract (MPEP § 2106.03 (I) – “A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  Accordingly, giving claim 1 its broadest reasonable interpretation (BRI), the claim recites an abstract idea. 
Hence, claims 1-10 and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “retrieving, using one or more processors communicatively coupled to a first server and a second server …”, “performing … the first server configured …”, determining … the second server configured …” The specification (PGPub [0023]) discloses a “server system 122” that may be configured on a computer system (120). The “server system”, however, does not comprise “first and second servers”. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 16. (See MPEP § 2163.06 and MPEP § 608.04(a))
Claim 1 recites “retrieving, …a first set of information available in at least a first credit information data source at the first server …”, “determining, … the second set of information being unavailable in the at least first credit information data source, and the second set of information being retrievable from at least a secondary data source at the second server …” According to Applicant’s specification, a “first credit information data source” and “second credit information data source” are credit reporting agencies ([0030]) and “… institutions with which the applicant has a financial or banking relationship” ([0032]), respectively. However, neither is at a server. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 11 and 16. (See MPEP § 2163.06 and MPEP § 608.04(a))
Claim 11 recites “a first server, the first server configured to …; a second server, the second server configured to …; at least one programmable processor, … coupled to the first server and the second server, …” The specification (PGPub [0023]) discloses a “server system 122” that may be configured on a computer system (120) and not a “first server; second server; and first and second server” as in the instant claims. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP § 608.04(a))
Claim 16 recites “wherein the computer-implemented interface … the second set of information is implemented to require … for directly logging into an account … such that the authentication … is provided for the purpose of performing additional risk analysis.” The Applicant specification, (PGPub [0033] and [0042]-[0043]), is silent to the limitation “is implemented to require … for directly logging into an account … such that the authentication … is provided for the purpose of performing additional risk analysis” as in the instant claims. For example, the specification, (PGPub [0033]), is silent “additional risk analysis without requiring the applicant” as in the instant claims. Additionally, while the specification discloses “an applicant may be prompted, in real time, to provide the applicant’s login and password information for directly logging into the added account” (PGPub [0042]. This is not in line with claim 16, as the claim recites “directly logging into an account” outside of the context of username and password. Further, Applicant does not disclose how verifying the authenticated approval by the “computer-implemented interface”  implements “directly logging into an account… such that the authentication information access to the second set of information is provided for the purpose of performing additional risk analysis without requiring the applicant to provide the authentication information”. Therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 21. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Written Description
25. 	Claim 1 recites “presenting, …, the computer-implemented interface configured to verify an authenticated approval by the applicant for accessing the second set of information at the second server …” The specification, (PGPub [0032]), lacks sufficient detail such that one of ordinary skill in the art would understand what the interface is and how it verifies an authenticated approval. Nor, does Applicant describe what an “authenticated approval” is. Additionally, similar language is recited in claims 11 and 16. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 2 recites “… the computer-implemented interface is configured to authorize access to the second set of information at the second server …” The specification, (PGPub [0032]), lacks sufficient detail such that one of ordinary skill in the art would understand what the interface is and how it authorizes access to a second set of information at a second server. Additionally, similar language is recited in claim 12. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 18, and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means-Plus-Function
Claim 1 recites “presenting, …, the computer-implemented interface configured to verify an authenticated approval by the applicant for accessing the second set of information at the second server …, the computer-implemented interface further configured to require …;” Additionally, similar language is recited in claims 11 and 16.
Claim 2 recites “… the computer-implemented interface is configured to authorize access to the second set of information at the second server …” Additionally, similar language is recited in claim 12.
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.




Relative Term
The term “unfavorable” in the limitation “… the first result was unfavorable, …” as recited in claims 3, 13, and 18 is a relative term which renders the claim indefinite. The term “unfavorable” is not defined by the claim, the specification, [0008], [0030], and [0047], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 3, 13, and 18 are rendered indefinite. (See MPEP § 2173.05 (b))

Unclear Scope
Claim 1 recites “determining, using the one or more processors …” It is not clear whether antecedent basis is to the “one or more processors” of the “retrieving” or “performing” step. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102
























In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

























Claims 1-10 and 21 are rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Vergari, U. S. Patent Application Publication No. 20170061534 A1.
























Claim 1 recites “retrieving, using one or more processors communicatively coupled to a first server and a second server, a first set of information available in at least a first credit information data source at the first server in response to a request to perform a risk analysis, …” The language “in response to a request to perform a risk analysis” is optional language as the step “retrieving, …, a first set of information available in at least a first credit information data source at the first server” does not necessarily occur in the case “there is no request to perform a risk analysis.” 
According to MPEP § 2103 (I)(C), “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.
Therefore, as Vergari (US 20170061534 A1) discloses a “computer-implemented method” it anticipates the claim. With respect to claims 2-10 and 21, as they do not also occur, they cannot differentiate the claims from the prior art. (See MPEP § 2103 (I)(C)).





Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orloff (U. S. Patent Application Publication No. 20140229363 A1) – System and Method to Request and Collect Information to Determine Personalized Credit
Orloff recites a method of providing a credit line or loan to a consumer is provided. A first user interface is presented to the consumer. First user behavior of the consumer while the consumer interacts with the first user interface is monitored. Then first user responses in response to the consumer interaction with the first user interface are received. A determination of a first set of information sources from which to retrieve information is made based on the first user responses. The information is then retrieved from the first set of information sources. Then the first user responses are evaluated as a function of the retrieved information from the first set of information sources and the monitored first user behavior. A decision as to the credit line or loan is made based on the evaluation. Orloff was not used as prior art as the cited references better taught the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 9:00 AM – 3:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692